             Case 1:19-cv-06797-RA Document 12 Filed 09/04/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------)(
                                                                            MEDIATION REFERRAL
                                                                           ORDER FOR CASES THAT
IN RE: FLSA PILOT PROGRAM                                                     INCLUDE CLAIMS
                                                                           UNDER THE FAIR LABOR
                                                                              STANDARDS ACT,
                                                                             29 U.S.C. § 201 et seq.
----------------------------------------------------------------------)(

RONNIE ABRAMS, United States District Judge:

        As part of a pilot program for cases involving claims under the Fair Labor Standards Act
("FLSA"), 29 U.S.C. § 201 et seq., the Clerk of Court is directed to enter this order in all newly
filed FLSA cases on my docket. Since cases involving FLSA claims often benefit from early
mediation, it is hereby:

       ORDERED that prior to the case management conference pursuant to Fed. R. Civ. P. 16(b),
the Court is referring this case to mediation under Local Civil Rule 83.9 and that mediation shall be
scheduled within sixty days.

        IT IS FURTHER ORDERED that to facilitate mediation the parties shall, within four weeks
of this Order, confer and provide the following:

        1. Both parties shall produce any existing documents that describe duties and responsibilities
           of Plaintiff( s).
        2. Both parties shall produce any existing records of wages paid to and hours worked by the
           Plaintiff(s) (e.g., payroll records, time sheets, work schedules, wage statements and wage
           notices).
        3. Plaintiff(s) shall produce a spreadsheet of alleged underpayments and other damages.
        4. Defendant(s) shall produce any existing documents describing compensation policies or
           practices.
        5. If Defendant(s) intend to assert an inability to pay then they shall produce proof of
           financial condition including tax records, business records, or other documents
           demonstrating their financial status.

        IT IS FURTHER ORDERED that, in the event the parties reach settlement, pursuant to Cheeks
v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), they shall prepare a joint statement
explaining the basis for the proposed settlement, including any provision for attorney fees, and why
it should be approved as fair and reasonable. The settlement agreement and joint statement shall be
presented to this Court, or to the assigned Magistrate Judge should the parties consent to proceed for
all purposes before the assigned Magistrate Judge (the appropriate form for which is available at
http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge).

        IT IS FURTHER ORDERED that, in the event the parties do not reach a settlement, they shall
promptly notify the Court that meditation was unsuccessful and meet and confer pursuant to Fed. R.
Civ. P. 26(f) in preparation for their initial pretrial conference.
           Case 1:19-cv-06797-RA Document 12 Filed 09/04/19 Page 2 of 2


        Counsel who have noticed an appearance as of the issuance of this order are directed to
notify all other parties' attorneys in this action by serving upon each of them a copy of this
Order. If unaware of the identity of counsel for any of the parties, counsel receiving this order must
send a copy of this order to that party directly.

       SO ORDERED.


                                                                      ONNiEABRAMS
                                                                    United States District Judge

Dated: September 28, 2016
       New York, New York




                                                 2
